UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6640


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FREDERICK SMALLS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00802-PMD-1)


Submitted:   October 30, 2013              Decided:   November 8, 2013


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Smalls, Appellant Pro      Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES          ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frederick      Smalls    appeals   the     district   court’s     order

denying   his   motion    under     18   U.S.C.   §    3582(c)(2)     (2006)   for

reduction of sentence.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            United States v. Smalls, No. 2:09-cr-

00802-PMD-1     (D.S.C.    Apr.    3,    2013).       We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         2